DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 04/22/2022.
In the instant Amendment, Claims 1, 8 and 15 have been amended. Claims 1, 8 and 15 are independent claims. Claims 1-20 have been examined and are pending. This Action is made FINAL.

	
Response to Arguments
The objection is withdrawing as new amendment have been submitted.
Applicants’ arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.  
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record. Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (313) 446-6644 to schedule an interview.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1, 3-8, 10-16 and 17-20 are rejected under 35 U.S.C. 103 as being patentable over Brandwine et al. (“Brandwine,” US 20190332786, published on 10/31/2019) in view of ZHANG et al. (“ZHANG,” US 20200285687, published on 09/10/2020) and further in view of Hughes et al. (“Hughes,” US 20200193056, published on 06/18/2020)
Regarding Claim 1; 
Brandwine discloses a computer-implemented method comprising:
receiving, by a computer system, a query intended for a targeted database (par 0018; fig. 1; a service computer system configured to receive request; par 0020;  for example, the unauthorized access include a query, from the requestor, for all the credit card numbers included in a database); 
determining, by the computer system, that the query is from an unauthorized user (0045; fig. 6; the breach detected due to an unauthorized user; par 0050; upon receiving the request, a breach detection system determine if the requested access resulting from the request is unauthorized); and 
returning, by the computer system (par 0018; a service computer system configured to receive request and return data in response to received requests), 
a response, to the unauthorized user, generated by a model, the response being dynamically generated to fulfill the query (par 0018; fig.6;  return data in response to received requests; par 0025; providing specious data in response to an unauthorized request to access data [] the data vending system receive requests for data and provide data in response to the requests. The data vended by the data vending system may be retrieved from an associated data store or dynamically generated, for example, in response to the request; par 0035; the requestor may be an attacker), 
the model being a generative model configured to generate responses consistent with any previous responses returned to the unauthorized user (par 0019; fig. 1; the specious data generation entity comprise various computing resources configured to generate and determine specious data in response to a detected breach; par 0033; the specious data generation entity use the state information to return in response to the request the same specious address information [] to identify particular specious data that was returned in response to a previous request, thereby enabling the service computer system to provide data that is consistent with specious data that was previously provided). 
Brandwine discloses all the limitations as recited above, but do not explicitly disclose the generative model having been trained on a plurality of queries and respective responses.  
However, in an analogous art, ZHANG discloses encoder trained system/method that includes:
the generative model having been trained on a plurality of queries and respective responses (ZHANG: par 0052; generative machine-trained model to map a question into an answer without the use of an explicit set of pre-generated questions and answers. This kind of generative model is nevertheless trained based on a large corpus of previous questions and answers).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of ZHANG with the method/system of Brandwine to include the generative model having been trained on a plurality of queries and respective responses. One would have been motivated to receives an input expression that a user submits with an intent to accomplish some objective. The technique then uses a machine-trained intent encoder component to map the input expression into an input expression intent vector (ZHANG: abstract).
Zhang discloses trained on a plurality of queries and respective responses as recited above, but do not explicitly disclose anonymized responses.  
However, in an analogous art, Hughes discloses protect user privacy system/method that includes:
anonymized responses (Hughes: par 0065; the machine learning
model can be trained based on the anonymous feedback).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hughes with the method/system of Brandwine and ZHANG to include anonymized responses. One would have been motivated to evaluate media content based on the user preference information and select content for delivery to the user based on the user preference information (Hughes: par 0002).

Regarding Claim 3;
The combination of Brandwine, Zhang and Hughes disclose the computer-implemented method of claim 1, 
Brandwine discloses wherein the model is configured to access a record (Brandwine: par 0025; the service computer system used to store data pertaining to a plurality of customers and the data; par 0020; the unauthorized access include a query, from the requestor, for all the credit card numbers included in a database maintained by the service computer system), the record comprising any previous queries associated with the unauthorized user and the any previous responses returned to the unauthorized user (Brandwine: par 0020; fig. 1; the unauthorized access include a query; par 0015; a previous submitted query used to determine a type of specious data to be provided in response to the specious query; par 0018; the interface may receive requests and return data from the data store in response to the request; par 0033; to identify particular specious data that was returned in response to a previous request. thereby enabling the service computer system to provide data that is, in some or all respects, consistent with specious data that was previously provided). 
Zhang further discloses historical record (ZHANG: par 0052; generative model is nevertheless trained based on a large corpus of previous questions and answers).  
One would have been motivated to receives an input expression that a user submits with an intent to accomplish some objective. The technique then uses a machine-trained intent encoder component to map the input expression into an input expression intent vector (ZHANG: abstract).


Regarding Claim 4; 
The combination of Brandwine, Zhang and Hughes disclose the computer-implemented method of claim 1, 
Brandwine further discloses wherein generate the responses consistent with the any previous responses returned to the unauthorized user comprises ensuring that data generated in the response is not in conflict with previous data of the any previous responses (Brandwine: par 0032; the specious data generation entity to generate specious data. The specious data provided in a response to a request; par 0033; the specious data generation entity generate the requested address information according to a grammar and records state information [] the state information include any information useable to identify particular specious data that was returned in response to a previous request, thereby enabling the service computer system to provide data that is, in some or all respects, consistent (i.e., not conflicting) with specious data that was previously provided).  

Regarding Claim 5; 
The combination of Brandwine, Zhang and Hughes disclose the computer-implemented method of claim 1, 
Brandwine further discloses wherein the response to the unauthorized user is generated by the model based on any previous queries received from the unauthorized user (Brandwine: par 0015; a previous submitted query used to determine a type of specious data to be provided in response to the specious query; par 0031; the breach detection system detects a data breach. While actively determining how to stop the breach and terminate an attacker's access, specious data generation may be performed; par 0032; the specious data generation entity may cause the specious data generation entity to generate specious data. The specious data provided in a response to a request; 0033; the state information may include any information useable to identify particular specious data that was returned in response to a previous request; par 0035; the requestor may be an attacker). 

Regarding Claim 6; 
The combination of Brandwine, Zhang and Hughes disclose the computer-implemented method of claim 1, 
Brandwine further discloses wherein the query and the response returned are stored in a record associated with the unauthorized user (Brandwine: par 0018; the interface may receive requests and return data from the data store in response to the request; par 0033; the breach detection system, maintains state information corresponding to the specious data provided in the response; par 0035; the requestor may be an attacker).
Zhang further discloses a historical record (ZHANG: par 0052; generative model is nevertheless trained based on a large corpus of previous questions and answers).  
One would have been motivated to receives an input expression that a user submits with an intent to accomplish some objective. The technique then uses a machine-trained intent encoder component to map the input expression into an input expression intent vector (ZHANG: abstract).

Regarding Claim 7; 
The combination of Brandwine, Zhang and Hughes disclose the computer-implemented method of claim 1, 
Brandwine further discloses wherein the targeted database contains sensitive information (Brandwine: par 0020; the unauthorized access include a query, from the requestor, for all the credit card numbers included in a database maintained by the service computer system; par 0035; the requestor may be an attacker), the model being configured to generate data excluding the sensitive information (Brandwine: par 0018; a service computer system configured to receive request and return data in response to received requests; par 0032; the specious data generation entity to generate specious data. The specious data provided in a response to a request; par 0014; the specious data may appear to the attacker as customer data, but may in fact be fake data).

Regarding Claim 8;
This Claim recites a system that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1. 

 
Regarding Claim 10;
This Claim recites a system that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 11;
This Claim recites a system that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 12;
This Claim recites a system that perform the same steps as method of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Regarding Claim 13;
This Claim recites a system that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Regarding Claim 14;
This Claim recites a system that perform the same steps as method of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.  

Regarding Claim 15;
This Claim recites a computer program product that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 17;
This Claim recites a computer program product that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 18;
This Claim recites a computer program product that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 19;
This Claim recites a computer program product that perform the same steps as method of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  
Regarding Claim 20;
This Claim recites a computer program product that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being patentable over Brandwine et al. (US 20190332786) and HANG et al. (US 20200285687) in view of Hughes et al. (US 20200193056) and further in view of Portman et al. (“Portman,” US 20040166832, published 08/26/2004)


Regarding Claim 2; 


The combination of Brandwine, Zhang and Hughes disclose the computer-implemented method of claim 1, 
Brandwine further discloses wherein the model is configured to the response that is consistent with data in a genuine response from the targeted database (Brandwine: par 0019; the specious data generation entity comprise various computing resources configured to generate and determine specious data in response to a detected breach; par 0033; the specious data generation entity use the state information to return in response to the request [] thereby enabling the service computer system to provide data that is consistent with specious data that was previously provided). 
Brandwine discloses configured to the response that is consistent with data in a genuine response from the targeted database as recited above, but do not explicitly disclose synthesize data in the response in a format. 
However, in an analogous art, Portman discloses multi-modal messaging system/method that includes:
synthesize data in the response in a format (Portman: par 0057; the multi-modal messaging system could restrict access [] indicating the restriction of access to unauthorized users; par 0052; after the unified message is created, a transcoding application used to format the unified message into a format that is suitable for the wireless terminal [] the transcoding application use a voice synthesis application to convert the speech-based response into a format suitable for the wireless terminal).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Portman with the method/system of Brandwine and Zhang and Hughes to include synthesize data in the response in a format. One would have been motivated to determine the identity of the person for whom information has been requested and to determine how to contact the subscriber terminal (Portman: abstract). 

Regarding Claim 9;
This Claim recites a system that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  
Regarding Claim 16;
This Claim recites a computer program product that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham  can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.W./Examiner, Art Unit 2439                                 


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439